DETAILED ACTION
Claims 1-3 and 9-16 are currently pending in this Office action.  Claims 4-8 stand canceled.  Claims 12 and 13 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for the foreign priority claim made to KR 10-2017-0047832 filed in Korea on April 13, 2017.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerisha Bowen on September 22, 2021.

The application has been amended as follows: 
Cancel claim 14.

Reasons for Allowance
Claims 1-3, 9-13, 15, and 16 are allowable. Claims 12 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on April 30, 2019, is hereby withdrawn s 12 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Chun et al. (KR 20090038514 A, machine translation), Mahal (EP 0138147 A2), and Aleksandrova (WO 2013/004265 A1).
Chun teaches a mixture of at least three kinds of 1,4-cyclohexanedicarboxylate compounds as plasticizer, exemplifying a mixture of hybrid and non-hybrid 1,4-cyclohexanedicarboxylates having 2-ethylhexyl and /or branched C9 groups in claim 5.  Chun at claim 18 further teaches including a secondary plasticizer, but is silent as to an amount and species of citrate-based material as the same as presently claimed; or the 1,4-cyclohexanedicarboxylate mixtures (butyl-/2-ethylhexyl-, butyl-/isononyl-, 2-propylheptyl-/isononyl-), respectively as in present claims 1, 15, and 16.
Mahal at discloses a plasticized polyvinyl chloride container for blood and blood products, where the polyvinyl chloride contains a citrate tri-ester of a C4 to C10 aliphatic alcohol as plasticizer and permits its combination with other plasticizers.  Page 5 line 11 exemplifies tri-butyl citrate as such citrate tri-ester, but does not specifically teach its combination with one of the a 1,4-cyclohexanedicarboxylate mixtures as in present claims 1, 15, and 16.
Aleksandrova discloses a PVC-based composition comprising at least one PVC resin, at least one non-phthalate-based plasticizer and tributyl citrate as at least one citrate-based plasticizer, where claim 6 teaches cyclohexanoates as the non-phthalate plasticizer and the disclosed relative amounts of each overlap the presently claimed relative ranges of each.  Aleksandrova, however, is silent to where the cyclohexanoates are a mixture of cyclohexane-1,4-diester-based materials species as in present claims 1, 15, and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768